DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants have amended the present application according to an amendment filed on March 27, 2020. The originally filed claims 1-20 are canceled and new claims 21 to 40 are included, therefore the Examiner will only consider the new claims 21 to 40 for this office action.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,552,294. Although the claims at issue are not identical, they are not patentably distinct from each other because in claim 21 of the present application all the limitations in the claim are fully disclosed in claim 1 of the stated Patent. In claim 21 of the present application the limitations pertains to “A system for managing internet of things devices comprising: an internet of things (loT) device comprising one or more first hardware processors and nonvolatile memory and a computing device, and wherein the loT device is associated with the computing device, wherein the computing device executes a data agent, and wherein the data agent is configured with computer executable instructions that, when executed cause the data agent to:” are fully disclosed in claim 1 of the present application at col. 59, lines 1-5, the IoT devices are known to have a processors and nonvolatile memories, processors execute .
In claim 22 of the present application, the limitations pertains to “wherein the data agent causes a transmission of the replica together with the one or more log files” are fully disclosed in claim 1, col. 59, lines 30-31 of the stated.
In claim 23 of the present application, the limitations pertains to “wherein the loT device is at least one of: a refrigerator, a smoke detector, a smart television, a smart plug, a smart toothbrush, a camera or video camera, a smart pet feeder, a speaker, a washing machine, a dryer, a dishwashing machine, a voice-controlled device, a thermostat, and a weather sensor” are fully disclosed in claim 2 of the stated Patent.
In claim 24 of the present application, the limitations pertains to “wherein the size and type of the replica of at least a portion of the loT device memory is determined by a policy generated by a user” are fully disclosed in claim 9, col. 60, lines 33-34 of the stated Patent.
In claim 25 of the present application, all the limitations are fully disclosed in claim 1, col. 59, lines 25-26 of the stated Patent.
In claim 26 of the present application, all the limitations are fully disclosed in claim 1, col. 59, lines 27-28 of the stated Patent.

In claim 28 of the present application, all the limitations are fully disclosed in claim 11, col. 60, lines 45-50 of the stated Patent.
In claim 29 of the present application, all the limitations are fully disclosed in claim 4, establishing connection with an ioT, and communication protocol of the stated Patent.
In claim 30 of the present application, all the limitations are fully disclosed in claim 1, the ioT are known in the art to have ioT device and data agent (associated software) on the same computing device.
In claim 31 of the present application, all the limitations are fully disclosed in claim 3 of the stated Patent.
In claim 32 of the present application, all the limitations are fully disclosed in claim 12 of the stated Patent.
In claim 33 of the present application, all the limitations are fully disclosed in claim 13 of the stated Patent.
In claim 34 of the present application, all the limitations are fully disclosed in claim 13, col. 61, lines 7-8 of the stated Patent.
In claim 35 of the present application, all the limitations are fully disclosed in claim 16, col. 61, lines 27-31 of the stated Patent.

In claim 37 of the present application, all the limitations are fully disclosed in claim 13, col. 61, lines 9-10 of the stated Patent.
In claim 38 of the present application, all the limitations are fully disclosed in claim 14 of the stated Patent.
In claim 39 of the present application, all the limitations are fully disclosed in claim 20, col. 62, lines 27-29 of the stated Patent.
In claim 40 of the present application, all the limitations are fully disclosed in claim 19 of the stated Patent.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21-40 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Glickfield et al., (U.S. Patent # 9989942).
Regarding claim 21, Glickfield disclose a system for managing internet of things devices comprising: an internet of things (loT) device comprising one or more first hardware processors and nonvolatile memory and a computing device and wherein the loT device is associated with the 
Regarding claim 22, Glickfield disclose, wherein the data agent causes a transmission of the replica together with the one or more log files (col. 23, lines 4-10).
Regarding claim 23, Glickfield disclose, wherein the loT device is at least one of: a refrigerator, a smoke detector, a smart television, a smart plug, a smart toothbrush, a camera or video camera, a smart pet feeder, a speaker, a washing machine, a dryer, a dishwashing machine, a voice-controlled device, a thermostat, and a weather sensor (col. 5, lines 30-45).
Regarding claim 24, Glickfield disclose, wherein the size and type of the replica of at least a portion of the loT device memory is determined by a policy generated by a user (col. 6, lines 2-19, supervisor device may obtain information from the internet  and/or the ioT server that can be used 
Regarding claim 25, Glickfield disclose, wherein the one or more log files comprise at least one log data entry for the loT device up until the triggering event (col. 16, lines 53-67 to col. 17, lines 1-15).
Regarding claim 26, Glickfield disclose, wherein the one or more log files comprise a threshold number of log data entries for the loT device up until the triggering event (col. 17, lines 36-46).
Regarding claim 27, Glickfield disclose, wherein the triggering event is a condition that is outside a range of a threshold condition of the loT device (col. 17, lines 36-64, col. 21, lines 12-21).
Regarding claim 28, Glickfield disclose, wherein the threshold condition of the loT device comprises one of: current, voltage, temperature, and power (col. 22, lines 3-16).
Regarding claim 29, Glickfield disclose, wherein the loT device and data agent are associated through a network, wherein the network is one of internet, local area network (LAN), a wide area network (WAN), a cellular network, a computer network, or a combination of networks (col. 4, lines 50-63).
Regarding claim 30, Glickfield disclose, wherein the loT device and data agent are associated on the same computing device (Fig. 1A, col. 3, lines 55-60, col. 3, lines 66 to col. 4, lines 1-23).
Regarding claim 31, Glickfield disclose, further comprising an loT monitor wherein the loT monitor is a computing device comprising at least one processor and nonvolatile storage, and 
Regarding claim 32, Glickfield disclose, further comprising receiving by the data agent, a response from the loT device entity wherein the response comprises instructions to fix the error, the failure or the malfunction of the loT device associated with the triggering event, and wherein the data agent transmits the response to the loT device (col. 22, lines 17-41).
Regarding claim 33, Glickfield disclose a system for managing internet of things devices comprising: a computing device comprising one or more hardware processors and nonvolatile memory in communication with at least one internet of things (loT) device, wherein the loT device comprises one or more hardware processors and nonvolatile memory, and wherein the computing device comprises a data agent wherein the data agent is configured with computer executable instructions that cause the data agent to (Fig. 1A, col. 4, lines 60-67, ioT devices 110-118 computer connected 120 connected to the internet, wired connection or wireless, computer may be an ioT device, may be laptop, tablet, smart phone or the like, col. 9, lines 19-25): determine an occurrence of a triggering event by the at least one loT device, wherein the triggering event is one of an error, a failure, and a malfunction of the loT device (Fig. 8A, col. 22, lines 48-67, failed attempt to turn on light, kitchen light is broken or unpowered); and cause a transmission of one or more log files related to the triggering event for storage in a cloud storage device (col. 23, lines 4-17, controller sends an alert to one or more ioT devices that the event will not be performed). Although he does not explicitly disclose to generate a replica of at least a portion of the loT device nonvolatile memory. It is inherently included within the controller action because since the controller sends alert to one or more ioT devices information copied for sending alerts.
Regarding claim 34, Glickfield disclose, wherein the one or more log files comprise at least one log data entry and a threshold number of log data entries for the loT device up until the triggering event (col. 16, lines 53-67 to col. 17, lines 1-15).
Regarding claim 35, Glickfield disclose, wherein the communication of the loT device with the data agent comprises determining a communication protocol of the loT device based on user input device information and a database query, and communicating with the loT device using the determined communication protocol (col. 10, lines 62 to col. 11, lines 1-6).
Regarding claim 36, Glickfield disclose, wherein the data agent receives information about the loT device from a user via a user-interface (col. 8, lines 64 to col. 9, lines 1-12).
Regarding claim 37, Glickfield disclose, wherein the one or more log files comprise at least one of security files, authentication, general information, device configuration, firewall, and device management (col. 17, lines 3-15).
Regarding claim 38, Glickfield disclose, wherein the data agent is in association with an loT monitor wherein the loT monitor further comprises a processor, a memory, and a communication module (col. 3, lines 66 to col. 4, lines 1-23, col. 9, lines 49-60, col. 16, lines 53-65).
Regarding claim 39, Glickfield disclose, wherein the loT monitor polls the loT device for abnormal conditions (col. 3, lines 66 to col. 4, lines 1-23, col. 9, lines 49-60, col. 16, lines 53-65).
Regarding claim 40, Glickfield disclose, wherein the replica is at least one of: a hard drive disk image of a part of the loT device memory and the entire memory of the loT device (col. 16, lines 53-63).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gupta et al., U.S. Pat. Appl. Pub. # 2016/0261465 refers to behavioral analysis to automatic monitoring Internet of Things device health in a direct and/or indirect manner.
Sharma et al., U.S. Pat. # 9680726, refers to determining an association among internet of things devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM IQBAL whose telephone number is (571)272-3659.  The examiner can normally be reached on TW M-F 7:30AM-4:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/NADEEM IQBAL/Primary Examiner, Art Unit 2114